124 F.3d 188
Lawrence D. Spiegel, Dr.v.Deborah T. Poritz, Attorney General, State of New JerseyDepartment of Law and Public Safety, Joan D. Gelber, DeputyAttorney General of New Jersey Dept. of Law & Public Safety,Newark, N.J., Peter D. Alvino, Deputy Atty. General, Stateof New Jersey, Dept. of Law & Public Safety, Newark, N.J.,Kathy Rorh, Deputy Atty. General, State of New Jersey, Dept.of Law & Public Safety, Newark, N.J., Paul Brush, Exec. Dir.New Jersey Board of
NO. 96-5206
United States Court of Appeals,Third Circuit.
July 21, 1997
Appeal From:  D.N.J. ,No.95cv04182

1
Appeal Dismissed.